Plaintiff seeks disability retirement pay from August 25,1943, the date of his discharge from the United States Naval Service, on the basis of a disability rating of 100% under the Veterans Administration Schedule for Eating Disabilities. In November 1946 the Naval Medical Survey Be-view Board informed plaintiff that it was of the opinion that he was not permanently incapacitated for service and that it did not recommend his appearance before a Naval Betir-ing Board. In November 1955 the Board for Correction of Naval Becords denied plaintiff relief on his application to correct his service record to show retirement by reason of physical disability. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the opposition thereto, without oral argument, on the basis of the decision by this court in Friedman v. United States, 159 Ct. Cl. 1, 310 F. 2d 381 (1962), cert. denied sub nom., Lipp v. United States, 373 U.S. 932 (1963), the court concludes that plaintiff’s alleged claim is barred by the statute of limitations, 28 U.S.C. § 2501. On October 16, 1972 the court, by order, granted defendant’s motion and dismissed the petition. Plaintiff’s petition for certiorari was filed on January 11, 1973.